91 F.3d 128
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Arthur BENNETT, Petitioner--Appellant,v.DEPARTMENT OF CORRECTIONS;  W.K. Jones, Respondents--Appellees.
No. 96-6257.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided July 31, 1996.

Charles Arthur Bennett, Appellant Pro Se.  Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM.


1
Appellant appeals from the district court's order denying relief on his petition filed under 28 U.S.C. § 2254 (1988), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1217.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm the appeal on the reasoning of the district court.   Bennett v. Department of Corrections, No. CA-95-226-5-BO (E.D.N.C. Nov. 13, 1995).  We deny Appellant's motions for default judgment and for writ of habeas corpus, for court order, and for injunctive relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED